DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species B (Figs. 5 and 8), claims 1-4, 6 and 7 in the reply filed on June 2, 2022 is acknowledged. Because applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 5 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 2, 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 17, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities: “a” should be inserted before “first brightness” (line 15) and before “second brightness” (line 16).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kajita (US 2020/0278584 A1).
Regarding claim 1, Kajita discloses in Fig. 2 (see annotated figure below) and related text a display panel 1 (¶ [0036]), comprising:
a plurality of sub-pixel structures PX (¶ [0041]), wherein each of the sub-pixel structures comprises a data line 50, a scan line 40, an active element 10, and a pixel electrode 20, the data line and the scan line are electrically connected to the active element, and the active element is electrically connected to the pixel electrode (¶¶ [0044]-[0045], [0048]-[0049], [0058]-[0059] and [0065]-[0066]); and 
a plurality of transfer elements 41 disposed between the sub-pixel structures, alternately disposed with the scan lines of the sub-pixel structures, and electrically connected to the scan lines of the sub-pixel structures (¶¶ [0046] and [0062]-[0063]), 
wherein the sub-pixel structures comprise a plurality of first sub-pixel structures (see annotated Fig. 2 below), the data line of each of the first sub-pixel structures is disposed adjacent to a corresponding transfer element, and the scan line of the first sub-pixel structure is electrically connected to the transfer element, 
wherein the first sub-pixel structures comprise a plurality of first-type sub-pixel structures and a plurality of second-type sub-pixel structures, when the display panel displays a grayscale picture, each of the first-type sub-pixel structures has first brightness, each of the second-type sub-pixel structures has second brightness, and the first brightness is less than the second brightness, 
wherein a total number of the first sub-pixel structures of the display panel is A, a number of the first-type sub-pixel structures in the first sub-pixel structures is a, and 50% < (a/A) < 100%.

    PNG
    media_image1.png
    937
    822
    media_image1.png
    Greyscale

The limitations “wherein the first sub-pixel structures comprise a plurality of first-type sub-pixel structures and a plurality of second-type sub-pixel structures, when the display panel displays a grayscale picture, each of the first-type sub-pixel structures has first brightness, each of the second-type sub-pixel structures has second brightness, and the first brightness is less than the second brightness, wherein a total number of the first sub-pixel structures of the display panel is A, a number of the first-type sub-pixel structures in the first sub-pixel structures is a, and 50% < (a/A) < 100%” have not been given patentable weight because they are considered to be intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP 707.07(f).  In the instant case, Kajita discloses an image processing unit 4 including a timing controller or the like that performs various image signal processing, such as color adjustment, on video data input from an external system (not shown) and generates a video signal indicating a gradation value of each pixel PX and a timing signal indicating the timing for writing the video signal into each pixel PX (Fig. 1; ¶ [0081]).  Therefore, it is respectfully submitted that Kajita’s image display device 2 is capable of performing the intended use.
Regarding claim 4, Kajita discloses the transfer elements comprise a third transfer element 41 and are arranged in a first direction (“row direction”), the third transfer element extends in a second direction (“column direction”) perpendicular to the first direction and is electrically connected to two of the first sub-pixel structures, the two first sub-pixel structures are arranged in the first direction, and the two first sub-pixel structures are two of the first-type sub-pixel structures (see Fig. 2 with Examiner’s annotations at claim 1 above; ¶¶ [0041] and [0061]).
The limitation “the two first sub-pixel structures are two of the first-type sub-pixel structures” has not been given patentable weight because it is considered to be intended use (see full explanation at claim 1 above).
Regarding claim 6, Kajita discloses the grayscale picture is a 32nd grayscale picture, a 64th grayscale picture, a 96th grayscale picture, a 128th grayscale picture, a 160th grayscale picture, a 192nd grayscale picture, or a 224th grayscale picture.
The limitation “wherein the grayscale picture is a 32nd grayscale picture, a 64th grayscale picture, a 96th grayscale picture, a 128th grayscale picture, a 160th grayscale picture, a 192nd grayscale picture, or a 224th grayscale picture” has not been given patentable weight because it is considered to be intended use (see full explanation at claim 1 above).
Regarding claim 7, Kajita discloses the transfer elements are arranged in a first direction (“row direction”), each of the transfer elements extends in a second direction (“column direction”) perpendicular to the first direction (Fig. 2; ¶ [0061]), the sub-pixel structures comprise a plurality of first sub-pixel columns PXB and a plurality of second sub-pixel columns PXR, a plurality of sub-pixel structures of each of the first sub-pixel columns are arranged in the second direction and are configured to display blue, a plurality of sub-pixel structures of each of the second sub-pixel columns are arranged in the second direction and are configured to display red (Fig. 2; ¶ [0043]), and each of the transfer elements is disposed between a corresponding one of the first sub-pixel columns and a corresponding one of the second sub-pixel columns.
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Kajita (US 2020/0278584) appears to be the closest prior art.  However, Kajita does not teach or suggest “the two first sub-pixel structures are arranged in a third direction, the third direction is staggered with the first direction and the second direction” as recited in claims 2 and 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2002/0149598 is cited for disclosing a method and an apparatus for adjusting subpixel intensity values based upon luminance characteristics of the subpixels for improved viewing angle characteristics of liquid crystal displays.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Examiner, Art Unit 2811